EXHIBIT 10.21 Compensation Arrangements The Registrant’s Board of Directors determined that the performance of the organization in 2010 did not meet the criteria established by the Frozen Food Express Industries, Inc. Amended 2005 Executive Cash Bonus Plan; therefore no cash bonuses would be paid to the Named Executive Officers, as indicated in the table below.The Company implemented a three-year succession plan which included a compensation study completed by Pricewaterhouse Coopers, LLC under which the Board of Directors determined a Long-Term Incentive Grant (“LTI”) and a Promotion Grant would be awarded in restricted stock under the Frozen Food Express Industries, Inc. Amended and Restated 2005 Stock Incentive Plan subject to three-year vesting to the Named Executive Officers, as indicated in the table below. Executive Name and Position Cash Bonus Restricted Stock Bonus LTI Restricted Stock Grant (in shares) Promotion Restricted Stock Grant (in shares) Stoney M. Stubbs, Jr., Chief Executive Officer $ - $ - - - S. Russell Stubbs, President $ - $ John Hickerson, Executive Vice President and Chief Operating Officer $ - $ John McManama, Senior Vice President and Chief Financial Officer $ - $
